Case 1:19-cr-00365-CMA-GPG Document 35 Filed 11/20/20 USDC Colorado Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO
                              Judge Christine M. Arguello


  Criminal Action No. 19-cr-00365-CMA-GPG

  UNITED STATES OF AMERICA,

        Plaintiff,

  v.

  JENSEN SCHIPPER,

        Defendant.


   ORDER ADOPTING AND AFFIRMING SEPTEMBER 10, 2020 RECOMMENDATION
                 OF UNITED STATES MAGISTRATE JUDGE


        This matter is before the Court on the Recommendation of Magistrate Judge

  Gallagher (Doc. #31). The Court notes that pursuant to the terms of the written plea

  agreement, Defendant entered a plea of guilty to Count One of the Information ,

  charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C), possess with intent to

  distribute methylenedioxy-methamphetamine. The Court also notes that Defendant

  consented to Magistrate Judge Gallagher advising him with regard to his Constitutional

  rights and his rights pursuant to Rule 11 of the Federal Rules of Criminal Procedure.

  Magistrate Judge Gallagher conducted the Rule 11 hearing on September 10, 2020, at

  which time he appropriately advised the Defendant of his rights and made inquiry as to

  the Defendant’s understanding of the charges, the terms of the plea agreement, the

  voluntariness of his plea, and of the consequences of pleading guilty. Based on that


                                              1
Case 1:19-cr-00365-CMA-GPG Document 35 Filed 11/20/20 USDC Colorado Page 2 of 2




  hearing Magistrate Judge Gallagher recommended that the District Court Judge accept

  Defendant's plea of guilty to Count One of the Information.

        Neither the Defendant nor the Government has filed any objections to the

  Magistrate Judge=s Recommendation; therefore, it is ORDERED THAT:

        1.     Court Exhibits 1 and 2 are accepted and admitted.

        2.     The plea as made in open court on September 10, 2020 is accepted and
               the Defendant is adjudged guilty of violation of Count One of the
               Information, charging a violation of 21 U.S.C. §§ 841(a)(1) and (b)(1)(C),
               possess with intent to distribute methylenedioxy-methamphetamine.

        DATED: November 20, 2020


                                    BY THE COURT:


                                    ___________________________________
                                    CHRISTINE M. ARGUELLO
                                    United States District Judge




                                             2
